 1   DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
 2   MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
 3   BARBARA Y. LEVY, Trial Attorney
     JOSHUA L. SOHN, Trial Attorney
 4   JONATHAN BAUM, Sr. Trial Attorney
     Criminal Division
 5   United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
 6    Washington, D.C. 20530
      Telephone: (202) 514-1263
 7    Email: Woo.Lee@usdoj.gov
     NICOLA T. HANNA
 8   United States Attorney
     STEVEN R. WELK
 9   Assistant United States Attorney
     Chief, Asset Forfeiture Section
10   JOHN J. KUCERA (CBN: 274184)
     MICHAEL SEW HOY (CBN: 243391)
11   Assistant United States Attorneys
     Asset Forfeiture Section
12
      312 North Spring Street, 14th Floor
      Los Angeles, California 90012
13
      Telephone: (213) 894-3391/3314
      Facsimile: (213) 894-0142
      Email: John.Kucera@usdoj.gov
14           Michael.R.Sew.Hoy@usdoj.gov
15   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
16
                            UNITED STATES DISTRICT COURT
17
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19   UNITED STATES OF AMERICA,              No. 2:16-CV-5376-DSF-PLA
20             Plaintiff,
                                            STIPULATION AND REQUEST TO
21        v.                                ENTER CONSENT JUDGMENT OF
                                            FORFEITURE
22   REAL PROPERTY LOCATED IN
     NEW YORK, NEW YORK,
23
               Defendant.                   The [PROPOSED] Consent Judgment of
24                                          Forfeiture Lodged Contemporaneously
                                            Herewith Is Dispositive of This Action]
25
   212 WEST 18th STREET LLC,
26 ATLANTIC PROPERTY TRUST,
   GUARDIAN AD LITEM FOR MINOR
27
   CHILDREN BENEFICIARIES, and
28 BOARD OF MANAGERS OF THE
 1 WALKER TOWER CONDOMINIUM,
 2
   A/K/A RESIDENTIAL SECTION OF
   THE WALKER TOWER
 3 CONDOMINIUM,

 4
                    Claimants.
 5

 6          I.      INTRODUCTION
 7          1.      By the signatures of their counsel hereunder, Plaintiff United States of
 8   America (“United States” or the “government”); claimants 212 West 18th Street LLC,
 9   Atlantic Property Trust, and Minor Children Beneficiaries1 through their guardian
10   Safeya Ahmed Kulaib Al Hameli (“S.A.K.A.”) (collectively, the “Qubaisi Claimants”);
11   and claimant Board of Managers of the Walker Tower Condominium, a/k/a Residential
12   Section of the Walker Tower Condominium (“Board of Managers of Walker Tower”)
13   (all together, the “Parties”) respectfully request that the Court enter the [PROPOSED]
14   Consent Judgment of Forfeiture (the “[Proposed] Consent Judgment”) lodged
15   contemporaneously herewith, to carry into effect the terms of this stipulation (the
16   “Stipulation”), which is dispositive of this action.
17          II.     PROCEDURAL HISTORY
18                  A.     The Related Forfeiture Cases
19          2.      From 2016 through 2019, the government commenced more than 30 related
20   civil forfeiture cases in the Central District of California against a wide variety of real
21   and personal property defendants located in the United States and abroad, including the
22   instant action (the “Action”). On July 20, 2016, the government commenced this Action
23   (Docket Number (“DN”) 1) alleging that the Qubaisi Claimants acquired the defendant
24   real property through or in connection with the alleged illicit conduct of Khadem
25   Abdulla Al Qubaisi (“Qubaisi”). A First Amended Complaint (“FAC”) was filed on
26   August 4, 2017. (DN 55). The legal description of the defendant real property is
27
            1   Pursuant to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, the Minor Children Beneficiaries are
28   identified by their initials Mo.Q., Ab.Q., Al.Q., and Ma.Q.
                                                         2
 1   attached hereto as Exhibit A, and incorporated herein by this reference. Notice was
 2   given and published according to law. The Board of Managers of Walker Tower filed a
 3   verified claim in response to the Complaint on October 3, 2016 (DN 16), an answer to
 4   the Complaint on October 14, 2016 (DN 28), and a verified claim in response to the FAC
 5   on October 11, 2017 (DN 63). The Qubaisi Claimants filed a verified claim in response
 6   to the Complaint on October 7, 2016 (DN 18), an answer to the Complaint on October
 7   28, 2016 (DN 38), a verified claim in response to the FAC on October 11, 2017 (DN 64),
 8   and an answer to the FAC on November 10, 2017 (DN 67). Aside from the Qubaisi
 9   Claimants and the Board of Managers of Walker Tower, no other individual or entity has
10   filed a claim or answer in the Action, and the time for doing so has expired.
11          3.    On July 3, 2019, this Court entered an Order authorizing an interlocutory
12   sale of the defendant real property. (DN 88). An Amended Order for Interlocutory Sale
13   was entered on March 19, 2020. (DN 106).
14          4.    On November 14, 2019, the government filed a notice recognizing the
15   interest of the Board of Managers of Walker Tower in the defendant real property. (DN
16   91).
17          5.    The Parties, collectively and individually, and with the authority and intent
18   of their respective predecessors, assigns, subsidiaries, parent companies, and affiliated
19   entities, have entered into this Stipulation in order to reach an agreement that forever
20   resolves this Action. A similar (and related) Stipulation and [Proposed] Judgment
21   between the government and the Qubaisi Claimants in another of the related actions,
22   United States v. Real Property Located in Beverly Hills, California, CV 16-5379 DSF
23   (PLAx) (the “Laurel Way Action”), are being filed contemporaneously in that action.
24          6.    This Stipulation does not constitute an admission of guilt, fault, liability
25   and/or any form of wrongdoing on the part of the Qubaisi Claimants. Furthermore, upon
26   entry of the [Proposed] Consent Judgment, the U.S. Attorney’s Office for the Central
27   District of California and the United States Department of Justice, Criminal Division,
28   acknowledge and agree that they shall be bound by the terms of the Consent Judgment
                                                   3
 1   and the doctrines of res judicata and collateral estoppel. Entry of the [Proposed]
 2   Consent Judgment shall resolve all of the government’s asset forfeiture actions or
 3   proceedings relating to the defendant real property as they relate to the Qubaisi
 4   Claimants, arising from any acts or omissions alleged in the Action, or any related
 5   action. Nothing in this Stipulation constitutes a waiver or release by the government of
 6   criminal claims.
 7         III.   JURISDICTION AND TERMS
 8                A.     Jurisdiction
 9         7.     Solely for purposes of this Stipulation and [Proposed] Consent Judgment,
10   the Parties agree that this Court has jurisdiction over the Parties and over the subject
11   matter of this Action. The Parties further agree that the government has given and
12   published notice of the Action as required by law, including Supplemental Rule G for
13   Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil
14   Procedure, and the Local Rules of this Court; and, if taken as true, the allegations set out
15   in the FAC are sufficient to state a claim for forfeiture of the defendant real property.
16                B.     Disposition of Forfeited Defendant Asset
17         8.     Upon entry of the [Proposed] Consent Judgment, all right, title, and interest
18   of the Qubaisi Claimants and the Board of Managers of Walker Tower in the defendant
19   real property shall be forfeited to the United States, and no other right, title, or interest
20   shall exist therein, unless otherwise provided in this Stipulation.
21                C.     Released Funds
22         9.     The [Proposed] Consent Judgment provides that in consideration of the
23   government’s release of the total sum of USD $870,000.00, without interest (the
24   “Released Funds”), the Qubaisi Claimants shall forfeit to the government any right, title
25   or interest in the defendant assets in both this Action and the Laurel Way Action.
26         10.    The Released Funds shall be drawn from a portion of the funds held in the
27   United States Marshals Service’s Seized Asset Deposit Fund (“SADF”), representing the
28   net sales proceeds from the sale of the defendant real property in the Laurel Way Action,
                                                    4
 1   and shall be paid to one or more account(s) as directed by Troutman Sanders LLP
 2   (“Troutman Sanders”), who shall provide all information required to facilitate the
 3   payment, including personal identification information required by federal law or
 4   regulation, and complete all required documents. The payment of the Released Funds
 5   shall be made to Troutman Sanders no later than 30 days from the sale of the defendant
 6   real property in this Action.
 7         11.    The government agrees that it shall not now nor in the future institute any
 8   action against Troutman Sanders, or seek the seizure, freezing, return, forfeiture, or
 9   restraint of any kind of any of the Released Funds, nor any interest earned on the
10   Released Funds, for any acts or omissions relating to the Released Funds preceding the
11   date of its receipt of the Released Funds.
12         12.    Upon the sale of the defendant real property, all outstanding real property
13   taxes and condominium/homeowner fees (also known as common charges), late fees,
14   interest charges, and attorneys’ fees assessed, billed, incurred or otherwise due to the
15   Board of Managers of Walker Tower from June 1, 2016 to the close of escrow shall be
16   paid out of the gross proceeds of the sale of the defendant real property, separate and
17   apart from the payment of the Released Funds to counsel for the Qubaisi Claimants. No
18   portion of the Released Funds shall be applied to satisfy all or part of any debts or
19   obligations owed by the Qubaisi Claimants to the Board of Managers of Walker Tower,
20   and the Board of Managers of Walker Tower hereby releases the Qubaisi Claimants
21   from any and all claims, actions, or liabilities arising out of or related to the defendant
22   real property, including any claim for unpaid common charges, late fees, interest
23   charges, attorneys’ fees and costs that may be asserted on behalf of the Board of
24   Managers of Walker Tower against the Qubaisi Claimants, on the express condition that
25   the Board of Managers of Walker Tower’s claim is paid in full.
26   //
27   //
28

                                                   5
 1                D.     Other Terms
 2         13.    The Claimants, and each of them, agree that none will contest or assist any
 3   other individual or entity in contesting the forfeiture of the defendant real property or
 4   proceeds of its sale.
 5         14.    By the signatures of their attorneys hereunder, the Qubaisi Claimants and
 6   the Board of Managers of Walker Tower release the government, its agencies, agents,
 7   officers, and attorneys, including employees and agents of the Federal Bureau of
 8   Investigation, Internal Revenue Service, and the Department of Justice, from any and all
 9   claims, actions, or liabilities arising out of or related to this action, including any claim
10   for unpaid common charges, late fees, interest charges and attorneys’ fees or costs that
11   may be asserted on behalf of said Claimants against the government, whether pursuant to
12   28 U.S.C. § 2465 or otherwise. If any Claimant submitted a petition for remission in this
13   action, such petition is hereby withdrawn, and the Claimants waive any rights any of
14   them may have, individually or collectively, to seek remission or mitigation of the
15   forfeiture of the defendant real property or the proceeds of its sale.
16         15.    The Parties stipulate and agree that the government may request production
17   of documents and/or information relating to the defendant real property for purposes of
18   management and liquidation, and that the Qubaisi Claimants shall make good faith
19   efforts to produce any such documents and/or information in their possession, or
20   otherwise request that third parties in possession of such documents and/or information
21   make them readily available for the government’s receipt.
22         16.    The Parties stipulate and agree that the Court’s entry of the respective
23   [Proposed] Consent Judgment and execution of said Judgment shall constitute the final
24   and complete satisfaction of all claims asserted by the Parties in this action.
25         17.    Should any dispute arise about the interpretation of or compliance with the
26   terms of this Stipulation or resulting Consent Judgment, the Parties shall attempt in good
27   faith to resolve any such disputes. However, should the Parties be unable to resolve a
28   dispute, either party may move the Court to resolve the dispute and to impose any
                                                    6
 1   remedy this Court deems necessary to enforce the terms of this Stipulation and
 2   [Proposed] Consent Judgment.
 3         18.    The Parties agree that this Stipulation is entered into for the sole purpose of
 4   serving as a comprehensive resolution agreement forever resolving the competing
 5   interests of the Parties in this action, so as to avoid the expenses and risks associated
 6   with continued litigation. Each of the Parties shall bear its own fees and costs in
 7   connection with the action in a manner consistent with the terms of the Stipulation.
 8   //
 9   //
10   //
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   7
 1         19.   There was reasonable cause for the institution of this action. Entry of the
 2   [Proposed] Judgment shall constitute a certificate of reasonable cause pursuant to 28
 3   U.S.C. § 2465.
 4    Dated: May 6, 2020                      Respectfully submitted,
 5
                                              DEBORAH CONNOR
 6                                            Chief, MLARS
 7                                            NICOLA T. HANNA
                                              United States Attorney
 8

 9                                               /s/Barbara Levy
                                              MICHAEL R. SEW HOY
10
                                              JOHN J. KUCERA
11                                            Assistant United States Attorneys
12
                                              BARBARA Y. LEVY
13                                            Trial Attorney, MLARS
14
                                              Attorneys for Plaintiff
15                                            UNITED STATES OF AMERICA
16
      Dated: May 6, 2020                         /s/(per e-mail confirmation)
17
                                              PETER N. VILLAR
18                                            SHARIE A. BROWN
                                              Troutman Sanders LLP
19
                                              Attorneys for Claimants
20                                            212 West 18th Street LLC, Atlantic Property
                                              Trust, and Minor Children Beneficiaries
21
                                              through their guardian
22

23    Dated: May 6, 2020                        /s/(per e-mail confirmation)
24
                                              DAVID KETTEL
                                              Theodora Oringher PC
25                                            Attorneys for Claimant
26
                                              Board of Managers of the Walker Tower
                                              Condominium, a/k/a Residential Section of
27                                            the Walker Tower Condominium
28

                                                 8
